DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 2 is objected to because of the following informalities:  the limitation “at least one of the positive electrode and the negative electrode” in lines 3-4 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “at least one of the positive electrode or the negative electrode”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 15 recites the limitation "the secondary batteries" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of the secondary battery" as there is antecedent basis.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-3, 5, and 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda et al. (US 2018/0277843).
Regarding claim 1, Yasuda discloses an electrode group (electrode group 1, Figs. 4 & 5, [0202]) comprising: a positive electrode (positive electrode 5, Fig. 5, [0204]); a negative electrode comprising at least a part opposed to the positive electrode (negative electrode 3, Fig. 5, [0204]); and a gel polymer layer interposed between the positive electrode and the negative electrode([0160]), the gel polymer layer being formed of a gel electrolyte composed of a polymer material, an organic solvent and a lithium salt, and a sheet base member which supports the gel electrolyte, or the gel polymer layer being formed of only the gel electrolyte([0179]-[0188]).
Regarding claim 2, Yasuda discloses all of the claim limitations as set forth above. Yasuda further discloses at least a part of the gel polymer layer is impregnated in at least one of the positive electrode or the negative electrode([0188]).
Regarding claim 3, Yasuda discloses all of the claim limitations as set forth above. Yasuda further discloses  the electrode group comprises only the gel polymer layer between the positive electrode and the negative electrode([0179]-[0188]).
Regarding claim 5, Yasuda discloses all of the claim limitations as set forth above. Yasuda further discloses  further comprising a separator interposed between the positive electrode and the negative electrode(insulating particle layer 4, Fig. 5,  [0036]).
Regarding claim 9, Yasuda discloses all of the claim limitations as set forth above. Yasuda further discloses  a concentration of the lithium salt in the gel electrolyte is in a range of  1M to 3M ([0183]) which is within the claim range of 0.5 mol/L to 3 mol/L, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 10, Yasuda discloses all of the claim limitations as set forth above. Yasuda further discloses the negative electrode comprises a negative electrode active material-containing layer([0023]), and the negative electrode active material-containing layer comprises a niobium titanium composite oxide([0067]).
Regarding claim 11, Yasuda discloses all of the claim limitations as set forth above. Yasuda further discloses the niobium titanium composite oxide is a monoclinic niobium titanium composite oxide([0067]), the monoclinic niobium titanium composite oxide is at least one selected from the group consisting of a composite oxide expressed by a general formula, LixTi1-yM1yNb2-zM2zO7+δ  ([0068]), the M1 is at least one selected from the group consisting of Zr, Si, and Sn, the M2 is at least one selected from the group consisting of V, Ta, and Bi, and the x satisfies 0≤x≤5, the y satisfies 0≤y<1, the z satisfies 0≤z<2, and the δ satisfies −0.3≤δ≤0.3 ([0068]).
Regarding claim 12, Yasuda discloses all of the claim limitations as set forth above. Yasuda further discloses a secondary battery (100, Figs. 4 & 5, [0202]) comprising:
the electrode group according to claim 1([0202]); and a nonaqueous electrolyte([0058]).
Regarding claim 13, Yasuda discloses all of the claim limitations as set forth above. Yasuda further discloses a battery pack comprising the secondary battery according to claim 12([0242]).
Regarding claim 14, Yasuda discloses all of the claim limitations as set forth above. Yasuda further discloses  further comprising: an external power distribution terminal([0244]); and a protective circuit([0243]).
Regarding claim 15, Yasuda discloses all of the claim limitations as set forth above. Yasuda further discloses the battery pack comprises a plurality of the secondary battery, and
the plurality of the secondary battery are electrically connected in series, or in parallel, or in series and in parallel in a combined manner(claim 12).
Regarding claim 16, Yasuda discloses all of the claim limitations as set forth above. Yasuda further discloses a vehicle comprises the battery pack according to claim 13([0027]).
Regarding claim 17, Yasuda discloses all of the claim limitations as set forth above. Yasuda further discloses further comprising a mechanism configured to convert kinetic energy of the vehicle to regenerative energy([0289])
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim(s) 4, 7,  and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (US 2018/0277843) as applied to claim 1 above, in view of Noh et al. (US 2002/0090555).
Regarding claim 4, Yasuda discloses all of the claim limitations as set forth above. Yasuda discloses the insulating particle layer can be impregnated with at least a portion of the gel nonaqueous electrolyte ([0160])  but does not explicitly disclose  the gel polymer layer is formed of the gel electrolyte, and the sheet base member which supports the gel electrolyte.
Noh teaches a polymeric gel electrolyte having excellent mechanical strength and improved ion conductivity between electrodes with an increased amount of an electrolyte solution, and a method of manufacturing the polymeric gel electrolyte([0008]).  Noh teaches a method of manufacturing a lithium battery includes inserting an insulating resin sheet having a network structure between a cathode and an anode to form an electrode assembly and accommodating the electrode assembly into a battery case, injecting a polymer electrolyte precursor comprising a polymer represented by formula 1, a crosslinking agent represented by formula 2, and an electrolyte solution composed of a lithium salt and a non-aqueous organic solvent, into the battery case having the electrode assembly to impregnate the polymer electrolyte precursor into the insulating resin sheet having the network structure ([0017]).  Noh teaches the gel polymer layer is formed of the gel electrolyte(polymer electrolyte [0017], claim 17), and the sheet base member which supports the gel electrolyte(insulating resin sheet, [0017]).
It would have been obvious to one of ordinary skill in the art to add to the electrode group of Yasuda,  the gel polymer layer is formed of the gel electrolyte, and the sheet base member which supports the gel electrolyte as taught by Noh, in order to provide excellent mechanical strength and improved ion conductivity.
Regarding claim 7, Yasuda discloses all of the claim limitations as set forth above. Yasuda discloses the insulating particle layer can be impregnated with at least a portion of the gel nonaqueous electrolyte ([0160])  but does not disclose  the sheet base member is at least one selected from the group consisting of nonwoven fabric, a porous film, paper, and an organic fiber layer.
Noh teaches a polymeric gel electrolyte having excellent mechanical strength and improved ion conductivity between electrodes with an increased amount of an electrolyte solution, and a method of manufacturing the polymeric gel electrolyte([0008]).  Noh teaches a method of manufacturing a lithium battery includes inserting an insulating resin sheet having a network structure between a cathode and an anode to form an electrode assembly and accommodating the electrode assembly into a battery case, injecting a polymer electrolyte precursor comprising a polymer represented by formula 1, a crosslinking agent represented by formula 2, and an electrolyte solution composed of a lithium salt and a non-aqueous organic solvent, into the battery case having the electrode assembly to impregnate the polymer electrolyte precursor into the insulating resin sheet having the network structure ([0017]).  Noh teaches the sheet base member is at least one selected from the group consisting of a porous film (claim 16).
It would have been obvious to one of ordinary skill in the art to add to the electrode group of Yasuda, the sheet base member is at least one selected from the group consisting of a porous film as taught by Noh in order to provide excellent mechanical strength and improved ion conductivity.
Regarding claim 8, Yasuda discloses all of the claim limitations as set forth above. Yasuda discloses  the post polymer can be mixed with the liquid nonaqueous electrolyte so that a volume ratio of post polymer:liquid nonaqueous electrolyte is 1:1 to 4:1, for example ([0187]) but does not explicitly disclose a ratio of a mass of the polymer material in the gel electrolyte is in a range of 0.5 mass % to 10 mass %.
Noh teaches a polymeric gel electrolyte having excellent mechanical strength and improved ion conductivity between electrodes with an increased amount of an electrolyte solution, and a method of manufacturing the polymeric gel electrolyte([0008]). Noh teaches a method of manufacturing a lithium battery includes inserting an insulating resin sheet having a network structure between a cathode and an anode to form an electrode assembly and accommodating the electrode assembly into a battery case, injecting a polymer electrolyte precursor comprising a polymer represented by formula 1, a crosslinking agent represented by formula 2, and an electrolyte solution composed of a lithium salt and a non-aqueous organic solvent, into the battery case having the electrode assembly to impregnate the polymer electrolyte precursor into the insulating resin sheet having the network structure ([0017]).  Noh teaches a ratio of a mass of the polymer material in the gel electrolyte is in a range of 0.5 mass % to 10 mass % (2 to 10 parts by weight based on 100 parts by weight of the polymer electrolyte precursor [0019]) which is within the claim range and thus reading on the limitation.
It would have been obvious to one of ordinary skill in the art to modify the electrode group of Yasuda with a ratio of a mass of the polymer material in the gel electrolyte is in a range of 0.5 mass % to 10 mass % as taught by Noh in order to provide excellent mechanical strength and improved ion conductivity.
12.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (US 2018/0277843) as applied to claim 1 above.
Regarding claim 6, Yasuda discloses all of the claim limitations as set forth above. Yasuda discloses the thickness of the insulating particle layer is preferably from 10 μm to 40 μm ([0056]), the insulating particle layer can be impregnated with at least a portion of the gel nonaqueous electrolyte ([0160]), and a gel nonaqueous electrolyte in place of the liquid electrolyte, the ion-short circuit among the electrode assemblies can be suppressed([0164]) but does not explicitly disclose  a thickness of the gel polymer layer is in a range of 0.01 μm to 300 μm.
It would have been obvious to one of ordinary skill in the art to provide the electrode group of Yasuda with a thickness of the gel polymer layer is in a range of 0.01 μm to 300 μm in order to provide suppression of ion-short circuit among the electrode assemblies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724